Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00266-CR

                                         Jose Luis GONZALES,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR12836
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 12, 2019

DISMISSED

           The trial court’s certification in this appeal states: “[T]his criminal case is a plea-bargain

case, and the defendant has NO right of appeal.”

           “In a plea bargain case . . . a defendant may appeal only: (a) those matters that were raised

by written motion filed and ruled on before trial, or (b) after getting the trial court’s permission to

appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,

establishes the punishment assessed by the court does not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
                                                                                       04-19-00266-CR


written motion filed and ruled upon before trial, nor does it indicate the trial court gave its

permission to appeal. See id. The trial court’s certification, therefore, appears to accurately reflect

that this is a plea-bargain case and appellant does not have a right to appeal.

       We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

this appeal would be dismissed unless an amended trial court certification was made part of the

appellate record by May 30, 2019. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174

(Tex. App.—San Antonio 2003, no pet.). No such amended trial court certification has been filed.

       Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-